People v Thomas (2016 NY Slip Op 00910)





People v Thomas


2016 NY Slip Op 00910


Decided on February 9, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 9, 2016

Mazzarelli, J.P., Renwick, Manzanet-Daniels, Kapnick, JJ.


85 1293/11

[*1]The People of the State of New York, Respondent,
vJames Thomas, Defendant-Appellant.


Leonard J. Levenson, New York, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheila L. Bautista of counsel), for respondent.

Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered September 7, 2011, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender previously convicted of a violent felony, to a term of five years, unanimously affirmed.
Defendant's unpreserved challenges to the validity of his plea do not come within the narrow exception to the preservation requirement (see People v Lopez , 71 NY2d 662, 665 [1988]), and we decline to review them in the interest of justice. As an alternative holding, we find that the plea was knowing, intelligent and voluntary (see People v Toxey , 86 NY2d 725 [1995]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 9, 2016
CLERK